Exhibit 4.54 WARRANTAGREEMENT (SERIES J WARRANTS) dated as of July 15, 2010 between TOWER SEMICONDUCTOR LTD. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as warrant agent TABLE OF CONTENTS ARTICLE I ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES SECTION 1.01. Form of Warrant Certificates 6 SECTION 1.02. Execution of Warrant Certificates 7 SECTION 1.03. Legends 7 SECTION 1.04. Issuance, Delivery and Registration of Warrant Certificates 9 SECTION 1.05. Transfer, Exchange and Substitution 9 SECTION 1.06. The Global Warrant 10 SECTION 1.07. Special Transfer Provisions 11 SECTION 1.08. Surrender of Warrant Certificates 13 SECTION 1.09. Rule144A Information 13 ARTICLE II WARRANT PRICE, EXPIRATION DATE, ACCELERATION, REPURCHASE AND EXERCISE OF WARRANTS SECTION 2.01. Exercise Price 14 SECTION 2.02. Exercise Period 14 SECTION 2.03. Exercise of Warrants 14 SECTION 2.04. No Fractional Shares to Be Issued 15 SECTION 2.05. Acquisition of Warrants by the Company; Cancellation of Warrants 16 SECTION 2.06. Automatic Exercise of Warrants 16 ARTICLE III ADJUSTMENT OF WARRANT PRICE AND SHARE NUMBER SECTION 3.01. Adjustment of Exercise Price 16 SECTION 3.02. Adjustment of Shares of Ordinary Shares Purchasable Upon Exercise of Warrants 21 SECTION 3.03. Election to Adjust Warrants Instead of Shares Per Warrant 21 SECTION 3.04. No Fractional Warrants to Be Issued 22 SECTION 3.05. Rights Upon Consolidation, Merger, Sale, Transfer or Reclassification 22 SECTION 3.06. Reserved 23 SECTION 3.07. Covenant to Reserve Shares for Issuance on Exercise 23 SECTION 3.08. Condition Precedent to Reduction of Exercise Price Below Par Value of Ordinary Shares; Compliance with Governmental Requirements; Suspension of Exercise of Warrants 24 SECTION 3.09. Payment of Taxes on Stock Certificates Issued upon Exercise 24 SECTION 3.10. Warrant Agent Not Responsible for Adjustments or Validity of Stock 24 SECTION 3.11. Statements on Warrants 25 i ARTICLE IV REPURCHASE OF WARRANTS AT THE OPTION OF THE HOLDER UPON A CHANGE OF CONTROL OR TERMINATION OF TRADING SECTION 4.01. Repurchase Upon a Change of Control or Termination of Trading 25 SECTION 4.02. Conditions to the Company’s Election to Pay the Repurchase Price in Ordinary Shares 26 SECTION 4.03. Notices; Procedures for Exercise of Repurchase Right 26 ARTICLE V OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS SECTION 5.01. No Rights as Shareholders 28 SECTION 5.02. Mutilated or Missing Warrant Certificates 28 SECTION 5.03. Registration of Ordinary Shares Issuable Upon Exercise of Warrants and Listing 29 SECTION 5.04. Ordinary Shares Legend 29 ARTICLE VI CONCERNING THE WARRANT AGENT AND OTHER MATTERS SECTION 6.01. Payment of Certain Taxes 31 SECTION 6.02. Change of Warrant Agent 31 SECTION 6.03. Compensation; Further Assurances 33 SECTION 6.04. Reliance on Counsel 33 SECTION 6.05. Proof of Actions Taken 33 SECTION 6.06. Correctness of Statements 33 SECTION 6.07. Validity of Agreement 33 SECTION 6.08. Use of Agents 34 SECTION 6.09. Liability of Warrant Agent 34 SECTION 6.10. Legal Proceedings 34 SECTION 6.11. Other Transactions in Securities of the Company 34 SECTION 6.12. Actions as Agent 34 SECTION 6.13. Appointment and Acceptance of Agency 34 SECTION 6.14. Supplements and Amendments 34 SECTION 6.15. Successors and Assigns 35 SECTION 6.16. Notices 35 SECTION 6.17. Applicable Law 36 SECTION 6.18. Benefits of this Agreement 36 SECTION 6.19. Registered Warrantholders 36 SECTION 6.20. Inspection of Agreement 36 SECTION 6.21. Headings 36 SECTION 6.22 Counterparts 36 ii EXHIBITA FORM OF GLOBAL WARRANT EXHIBITB FORM OF CERTIFICATED WARRANT EXHIBIT C CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF WARRANTS EXHIBIT D CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF ORDINARY SHARES EXHIBIT E ELECTION OF HOLDER TO REQUIRE REPURCHASE iii WARRANT AGREEMENT This Warrant Agreement (as amended, modified or otherwise supplemented from time to time, this “Agreement”) dated as of July 15, 2010, is made by and between Tower Semiconductor Ltd., a company organized under the laws of Israel (together with its permitted successors and assigns, the “Company”), and American Stock Transfer & Trust Company, LLC, as warrant agent (together with its permitted successors and assigns, the “Warrant Agent”). WITNESSETH THAT: WHEREAS, pursuant to certain resolutions of the Board of Directors of the Company, adopted on June 16, 2010, the Company authorized the offering and issuance of warrants (each, a “Warrant” and, collectively, the “Warrants”) to purchase ordinary shares of the Company, par value New Israeli Shekels 1.00 per share, and has entered into an Exchange Agreement, dated as of July 9, 2010 (the “Exchange Agreement”), pursuant to which certain holders of the 8% Convertible Senior Notes due 2011 (the “Convertible Notes”) of Jazz Technologies, Inc., a Delaware corporation and wholly owned subsidiary of the Company (“Jazz Technologies”), will exchange their Convertible Notes for a combination of Warrants and 8% Senior Notes due 2015 issued by Jazz Technologies. WHEREAS, the Company desires to enter into this Agreement to set forth the terms and conditions of the Warrants and the rights of the holders thereof; WHEREAS, the Company desires that the Warrant Agent act on behalf of the Company, and the Warrant Agent is willing to act in connection with the issuance, exchange, transfer, substitution and exercise of Warrants; and WHEREAS, the Company and the holders party thereto are executing on even date herewith a registration rights agreement (the “Registration Rights Agreement”). NOW THEREFORE in consideration of the mutual agreements herein contained, the parties hereto agree as follows: DEFINITIONS “Agent Members” means members of, or participants in, the Depositary. “Authorized Denomination” means one Ordinary Share or any integral multiple thereof. “Board of Directors” means (i) with respect to a corporation, the board of directors of the corporation or any committee of such board of directors duly authorized to exercise the power of such board of directors with respect to the matters provided for in this Agreement as to which the board of directors is authorized or required to act or (ii) with respect to any other Person, the governing body or committee of such Person serving a similar function. “Business Day” means a day of the week other than a Saturday, a Sunday or a day which shall be in New York, New York, or Tel Aviv, Israel if the Ordinary Shares are no longer listed or quoted in the United States of America but are listed on the Tel Aviv Stock Exchange, or in the city in which the principal office of the Warrant Agent is located, a legal holiday or a day on which banking institutions are authorized or required by law to close for business. “Certificated Warrants” has the meaning set forth in Section 1.01(b). “Change of Control” means the occurrence, after the original issue date of the Warrants, of: (i)the acquisition by any “person” or “group” (each as defined in Section 13(d) and 14(d) of the Exchange Act) of beneficial ownership, directly or indirectly, through a purchase, merger or other acquisition transaction or series of transactions, of shares of capital stock of the Company entitling such person or group to exercise 50% or more of the total voting power of all shares of capital stock of the Company entitled to vote generally in the elections of members of the Board of Directors, other than any such acquisition by the Company, any Subsidiary of the Company or any employee benefit plan of the Company existing on the date of this Agreement; provided, the term “beneficial owner” shall be determined in accordance with Rule13d-3 and 13d-5 under the Exchange Act, except that a person will be deemed to have beneficial ownership of all shares that person has the right to acquire irrespective of whether that right is exercisable immediately or only after the passage of time, and the term “group” includes any group acting for the purpose of acquiring, holding or disposing of securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act; (ii)any consolidation of the Company with, or merger of the Company into, any other Person, any merger of another Person into the Company, or any sale or transfer of all or substantially all of the assets of the Company to any other Person other than one or more wholly-owned Subsidiaries of the Company (other than (a)any such transaction pursuant to which the holders of 50% or more of the total voting power of all shares of capital stock of the Company entitled to vote generally in elections of members of the Board of Directors immediately prior to such transaction have, directly or indirectly, at least 50% or more of the total voting power of all shares of capital stock of the continuing or surviving corporation entitled to vote generally in elections of members of the Board of Directors of the continuing or surviving corporation immediately after such transaction in substantially the same proportion as their ownership of the Company’s such voting securities immediately prior to the transaction and (b)any (x)transaction which does not result in any reclassification, conversion, exchange or cancellation of outstanding shares of capital stock of the Company or (y)merger which is effected solely to change the jurisdiction of incorporation of the Company and results in a reclassification, conversion or exchange of outstanding Ordinary Shares into solely Ordinary Shares);or (iii)the holders of Ordinary Shares approve any plan or proposal for the liquidation or dissolution of the Company; provided, however, that a Change of Control shall not be deemed to have occurred upon the occurrence of a transaction described in clause (ii) if all of the consideration payable in respect of the Ordinary Shares (excluding cash payments for fractional shares and cash payments made pursuant to dissenters’ appraisal rights) in a transaction the occurrence of which would otherwise constitute such a Change of Control consists of common stock traded on a U.S. national securities exchange, on the London Stock Exchange or the Frankfurt Stock Exchange (or will be so traded immediately following the occurrence which would otherwise constitute such a Change of Control) and as a result of such transaction or transactions the Warrants become exercisable solely into the consideration that holders of Ordinary Shares receive in such transaction (other than any cash in lieu of fractional shares); provided further, that a Change of Control shall not be deemed to have occurred under clause (i) if the shares of capital stock of the Company held by Israel Corporation Ltd. as disclosed in the Company’s Report on Form 20-F for the year ended December 31, 2009 plus the shares of capital stock acquired by Israel Corporation Ltd. upon the exercise of securities convertible or exercisable for capital stock of the Company held by Israel Corporation Ltd. as disclosed in the Company’s Report on Form 20-F for the year ended December 31, 2009 exceed the threshold set forth in clause (i). 2 “Change of Control Notice” has the meaning set forth in Section 4.03(a). “Close of Business” means 5:00 p.m. (New York City time); provided that if at the relevant time the Ordinary Shares are not listed or quoted in the United States of America but are listed on the Tel Aviv Stock Exchange, then 5:00 p.m. (Tel Aviv, Israel time). “Closing Price” means, with respect to the Ordinary Shares or any other security, the reported closing price (or, if no closing sale price is reported, the average of the last bid and last ask prices or, if more than one in either case, the average of the average bid and the average ask prices) of the Ordinary Shares or such other security on the New York Stock Exchange or the Nasdaq Global Market (or such other principal U.S. securities exchange upon which the Ordinary Shares may then be listed for public trading) on the relevant date, or, if the Ordinary Shares are not so listed, the average of three quotations obtained from broker-dealers selected by the Company, or, if such quotes are unavailable, the fair market value determined by a nationally recognized investment banking firm hired for such purpose by the Company; provided that if at the relevant time, the Ordinary Shares are not listed or quoted in the United States of America but are listed on the Tel Aviv Stock Exchange, then the Closing Price shall be determined in accordance with the foregoing definition based on the relevant prices of the Ordinary Shares on the Tel Aviv Stock Exchange.The Closing Price will be determined without reference to extended or after hours trading. “Commission” means the United States Securities and Exchange Commission. “Company Determination” has the meaning set forth in Section 2.03(b). “Depositary” or “DTC” means The Depository Trust Company, its nominees, and their respective successors. “Distributed Property” has the meaning set forth in Section 3.01(c). “Dollars,” “U.S.$” and “$” refer to the lawful currency of the United States of America. “Effective Date” has the meaning set forth in Section 3.06(b). “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Exchange Agreement” has the meaning set forth in the preamble hereto. “ex-date” means, with respect to any distribution on Ordinary Shares, the first date on which the Ordinary Shares trade on the applicable exchange or in the applicable market, regular way, without the right to receive such distribution. “Exercise Date” means the date on which a Warrant is exercised. “Exercise Price” means a price of $1.70 per share, subject to adjustment as provided in ArticleIII hereof.If a Termination of Trading with respect to the Ordinary Shares has occurred under clauses (i) and (ii) of the definition of Termination of Trading, but the Ordinary Shares then trade on the Tel Aviv Stock Exchange, the Exercise Price shall equal (x) the Exercise Price in effect immediately prior to such termination in Dollars multiplied by (y) the exchange rate for conversion of Dollars into New Israeli Shekels as reported by Bloomberg at 9:00 a.m. New York City time on such date, and so long as the Tel Aviv Stock Exchange reports trading prices in agorot instead of New Israeli Shekels, multiplied by (z) 100. 3 “Expiration Date” has the meaning set forth in Section 2.02. “Global Warrant” has the meaning set forth in Section 1.01(b). “Global Warrant Legend” means the legend set forth in Section 1.03(b). “Market Disruption Event” means (a) a failure by the primary U.S. exchange or quotation system on which the Ordinary Shares trade or are quoted (or if the Ordinary Shares are no longer traded or quoted on any such U.S. exchange or quotation system but are listed on the Tel Aviv Stock Exchange, the Tel Aviv Stock Exchange) to open for trading during its regular trading session or (b) the occurrence or existence prior to 1:00 p.m. New York City time (or 1:00 p.m. Tel Aviv, Israel time if the Ordinary Shares are no longer traded or quoted on any U.S. exchange or quotation system but are listed on the Tel Aviv Stock Exchange) on any Trading Day for the Ordinary Shares of an aggregate on half-hour period, of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by the stock exchange or otherwise) in the Ordinary Shares or in any options, contracts or future contracts relating to the Ordinary Shares traded in the United States of America (or Israel if the Ordinary Shares are no longer traded or quoted on any U.S. exchange or quotation system but are listed on the Tel Aviv Stock Exchange). “Market Price” means, with respect to any day, the average of the reported closing price (or, if no closing sale price is reported, the average of the last bid and last ask prices or, if more than one in either case, the average of the average bid and the average ask prices)of the Ordinary Shares, on the Nasdaq Global Market (or such other principal U.S. securities exchange upon which the Ordinary Shares may then be listed for public trading) for the 20 consecutive Trading Days preceding, but not including, such day or, where the context requires, the applicable record date (or, if applicable, the date on which the Ordinary Shares commence trading on an ex-distribution basis), or, if the Ordinary Shares are not so listed, the average of three quotations obtained from broker-dealers selected by the Company, or, if such quotes are unavailable, the fair market value determined by a nationally recognized investment banking firm hired for such purpose by the Company; provided, however, that if at the relevant time the Ordinary Shares are not listed or quoted in the United States of America but are listed on the Tel Aviv Stock Exchange, then the Closing Price shall be determined in accordance with the foregoing definition based on the relevant prices of the Ordinary Shares on the Tel Aviv Stock Exchange.Notwithstanding the foregoing, (x) for purposes of payment of the Repurchase Price upon Change of Control pursuant Section 4.01, “Market Price” means the average of the reported closing price of the Ordinary Shares on the Nasdaq Global Market (or such other principal U.S. securities exchange or the Tel Aviv Stock Exchange upon which the Ordinary Shares may then be listed for public trading) for the 15 consecutive Trading Days preceding the second Trading Day prior to the Repurchase Date and (y) the purposes of payment of the Repurchase Price upon Termination of Trading pursuant Section 4.01, “Market Price” means the average of the reported closing price of the Ordinary Shares on the Nasdaq Global Market (or such other principal U.S. securities exchange or the Tel Aviv Stock Exchange upon which the Ordinary Shares may then be listed for public trading) for the 15 consecutive Trading Days preceding the Termination of Trading.The Market Price will be determined without reference to extended or after hours trading. “Net Issue Exercise” means an exercise of Warrants in accordance with Section 2.01. “Net Issue Number” has the meaning set forth in Section 2.01. 4 “Officer’s Certificate” means of a certificate signed by the Chairman of the Board, the President, the Treasurer or any Executive Vice President or any Vice President of the Company. “Ordinary Shares” means the ordinary shares, par value New Israeli Shekels 1.00 per share, of the Company authorized at the date of this Agreement or as such shares may be constituted from time to time.Subject to the provisions of Section3.05, shares issuable upon exercise of the Warrants shall include only shares of the class designated as Ordinary Shares of the Company as of the date of this Agreement or shares of any class or classes resulting from any reclassification or reclassifications or change or changes thereof and which have no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding up of the Company, and if at any time there shall be more than one such resulting class, the shares of each such class then so issuable upon exercise of the Warrants shall be substantially in the proportion which the total number of such shares resulting from all such reclassifications or changes bears to the total number of shares of all such classes resulting from all such reclassifications or changes. “Ordinary Shares Transfer Certifications” means the certifications set forth in Section 5.04(c). “Person” means an individual, partnership, firm, corporation, business trust, joint stock company, trust, unincorporated association, joint venture, governmental authority or other entity of whatever nature. “Purchased Shares” has the meaning set forth in Section 3.01(e). “Repurchase Date” has the meaning set forth in Section4.01. “Repurchase Price” means shall mean the following percentages of a Warrant valuation of $0.525: on or before January 1, 2011 90% on or before July 1, 2011 80% on or before January 1, 2012 70% on or before July 1, 2012 60% on or before January 1, 2013 50% on or before July 1, 2013 40% on or before January 1, 2014 30% on or before July 1, 2014 20% on or before January 1, 2015 10% after January 1, 2015 0% “Registration Rights Agreement” has the meaning set forth in the preamble. “RegulationS” means RegulationS promulgated under the Securities Act. “Rights Plan” has the meaning set forth in Section 3.01(f). “Rule144A” means Rule144A promulgated under the Securities Act. “Securities Act” means the United States Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. 5 “Share Number” means initially one Ordinary Share, as adjusted pursuant to ArticleIII hereof. “Share Private Placement Legend” means the legend set forth in Section 5.04(a). “Spin-Off” has the meaning set forth in Section 3.01(c). “Subsidiary” of any Person means any corporation, association, partnership, limited liability company or other business entity of which more than 50% of the total voting power of shares of capital stock or other interests (including partnership interests) entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly, by (i)such Person, (ii)such Person and one or more Subsidiaries of such Person or (iii)one or more Subsidiaries of such Person. “Tender Expiration Time” has the meaning set forth in Section 3.01(e). “Termination of Trading” means the Company’s Ordinary Shares, or other capital stock for which the Warrants are then exercisable, is not (i) listed for trading on a United States national securities exchange, (ii) approved for quotation on a U.S. system of automated dissemination of quotations of securities prices similar to the Nasdaq National Market prior to its designation as a national securities exchange, (iii) listed for trading on the Tel Aviv Stock Exchange or (iv) listed for trading on the London Stock Exchange or the Frankfurt Stock Exchange. “Trading Day” means a day on which (i) trading in the Ordinary Shares generally occurs, (ii) there is no Market Disruption Event and (iii) a closing price for the Ordinary Shares is available for such day. “Trigger Event” has the meaning set forth in Section 3.01(f). “Warrant” has the meaning set forth in the preamble. “Warrant Certificate” has the meaning set forth in Section 1.01(a). “Warrant Private Placement Legend” means the legend set forth in Section 1.03(a). “Warrant Register” has the meaning set forth in Section 1.05(a). “Warrant Transfer Certifications” means the certifications set forth in Section 1.07(b). “Warrantholder” means such person in whose name Warrants are registered in the Warrant Register. ARTICLE I ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES SECTION 1.01.Form of Warrant Certificates.(a)Any certificate representing Warrants (each a “Warrant Certificate”) shall have such insertions as are appropriate or required or permitted by this Agreement and may have such letters, numbers or other marks of identification and such legends and endorsements, stamped, printed, lithographed or engraved thereon, (i)as the Company may deem appropriate and as are not inconsistent with the provisions of this Agreement, (ii)such as may be required to comply with this Agreement, any law or any rule of any securities exchange on which the Warrants may be listed and (iii)such as may be necessary to conform to customary usage. 6 (b)The Warrants shall be issued initially in the form of a permanent global Warrant Certificate (the “Global Warrant”) in definitive, fully registered form, substantially in the form set forth in ExhibitA hereto, which exhibit is hereby incorporated in and expressly made a part of this Agreement.Upon issuance, the Global Warrant shall be duly executed by the Company and countersigned by the Warrant Agent as hereinafter provided and deposited with the Warrant Agent as custodian for the Depositary.Any Warrants represented by Warrant Certificates in definitive, fully registered form (“Certificated Warrants”) issued to beneficial owners of interests in the Global Warrant shall be issued in substantially in the form set forth in ExhibitB hereto, which exhibit is hereby incorporated in and expressly made a part of this Agreement.Any such Warrant Certificate shall be duly executed by the Company and countersigned by the Warrant Agent and delivered, all as hereinafter provided. (c)Warrant Certificates shall be typed, printed, lithographed or engraved or produced by any combination of such methods or produced in any other manner permitted by the rules of any securities exchange on which the Warrants may be listed, all as determined by the officers of the Company executing such Warrant Certificates, as evidenced by their execution thereof. (d)Each Warrant shall evidence the right, subject to the provisions of this Agreement and of the Warrant Certificate, to purchase a number of shares equal to the Share Number, subject to adjustment pursuant to the provisions of ArticleIII hereof. (e)The Warrants shall be designated as Series J Warrants. SECTION 1.02.Execution of Warrant Certificates.Each Warrant Certificate, whenever issued, shall be dated as of the date of countersignature thereof by the Warrant Agent either upon initial issuance or upon exchange, substitution or transfer, shall be signed manually by, or bear the facsimile signature of, the Chairman of the Board, the President, the Chief Financial Officer, the Treasurer or any Vice President (whether or not designated by a number or numbers of words added before or after the title “Vice President”) of the Company.In case any officer of the Company whose manual or facsimile signature has been placed upon any Warrant Certificate shall have ceased to be such before such Warrant Certificate is issued, it may be issued with the same effect as if such officer had not ceased to be such at the date of issuance.Warrant Certificates shall, upon the Warrant Agent’s (or successor warrant agent’s) receipt of written delivery instructions related to such Warrant Certificates from the Company, be countersigned manually by the Warrant Agent (or successor warrant agent) and shall not be valid for any purpose unless so countersigned.Warrant Certificates may be countersigned by the Warrant Agent (or successor warrant agent), however, notwithstanding that the persons whose manual or facsimile signatures appear thereon as proper officers of the Company shall have ceased to be such officers at the time of such countersignature, issuance or delivery.Any Warrant Certificate may be signed on behalf of the Company by any person who, at the actual date of the execution of such Warrant Certificate, shall be a proper officer of the Company to sign such Warrant Certificate, although at the date of the execution of this Agreement any such person was not such an officer. 7 SECTION 1.03.Legends.(a)Except as provided in Section 1.07(c) hereof, each Warrant Certificate shall bear the following (the “Warrant Private Placement Legend”) on the face thereof: THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO A “NON-U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF, AND IN COMPLIANCE WITH, REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUMAMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE WARRANT AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. 8 THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO ABOVE. (b)The Global Warrant shall bear the following legend (the “Global Warrant Legend”) on the face thereof: UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO TOWER SEMICONDUCTOR LTD. OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS WARRANT IS A GLOBAL WARRANT WITHIN THE MEANING OF THE WARRANT AGREEMENT AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE OF THE DEPOSITARY OR A SUCCESSOR DEPOSITARY.THIS WARRANT IS NOT EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE WARRANT AGREEMENT, AND NO TRANSFER OF THIS WARRANT (OTHER THAN A TRANSFER OF THIS WARRANT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE WARRANT AGREEMENT. SECTION 1.04.Issuance, Delivery and Registration of Warrant Certificates.In connection with the initial issuance of the Warrants, the Warrant Agent shall issue and deliver the Warrants to each Holder (as defined in the Exchange Agreement) or its designee or designees as provided in the Exchange Agreement.Additionally, the Warrant Agent shall countersign and deliver Warrant Certificates upon exchange, transfer or substitution for one or more previously countersigned Warrant Certificates as hereinafter provided. SECTION 1.05.Transfer, Exchange and Substitution.(a)The Warrants shall be issued in registered form only.The Company shall cause to be kept at the office of the Warrant Agent, and the Warrant Agent shall maintain, a register (the “Warrant Register”) in which, subject to such reasonable regulations as the Company may prescribe, the Company shall provide for the registration of Warrants and transfers, exchanges or substitutions of Warrants as herein provided.All Warrants issued upon any registration of transfer or exchange of or substitution for Warrants shall be valid obligations of the Company, evidencing the same obligations, and entitled to the same benefits under this Agreement, as the Warrants surrendered for such registration of transfer, exchange or substitution, and shall bear the Warrant Private Placement Legend set forth in Section1.03, except as provided in Section 1.07(c) hereof. 9 (b)A Warrantholder may transfer a Warrant only upon surrender of such Warrant for registration of transfer.No such transfer shall be effected until, and the transferee shall succeed to the rights of a Warrantholder only upon, final acceptance and registration of the transfer in the Warrant Register by the Warrant Agent.Prior to the registration of any transfer of a Warrant by a Warrantholder as provided herein, the Company, the Warrant Agent, and any agent of the Company or the Warrant Agent may treat the person in whose name the Warrants are registered as the owner thereof for all purposes and as the person entitled to exercise the rights represented thereby, any notice to the contrary notwithstanding. (c)Every Warrant presented or surrendered for registration of transfer or for exchange or substitution shall (if so required by the Company or the Warrant Agent) be duly endorsed, or be accompanied by a duly executed instrument of transfer in form satisfactory to the Company and the Warrant Agent, by the holder thereof or such Warrantholder’s attorney duly authorized in writing. (d)When Warrants are presented to the Warrant Agent with a request to register the transfer of, or to exchange or substitute, such Warrants, the Warrant Agent shall register the transfer or make the exchange or substitution as requested if its requirements for such transactions and any applicable requirements hereunder are satisfied.To permit registrations of transfers, exchanges and substitutions, the Company shall execute Warrant Certificates at the Warrant Agent’s request and the Warrant Agent shall countersign and deliver such Warrant Certificates.No service charge shall be made for any registration of transfer or exchange of or substitution for Warrants, but the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with any registration of transfer of Warrants. (e)If less than all the Warrants represented by a Certificated Warrant are transferred, exchanged or substituted in accordance with this Agreement, the Warrant Certificate shall be surrendered to the Warrant Agent and a new Warrant Certificate of the same tenor and for the number of Warrants which were not transferred, exchanged or substituted, registered in such name or names as may be directed in writing by the surrendering Warrantholder, shall be executed by the Company and delivered to the Warrant Agent and the Warrant Agent shall countersign such new Warrant Certificate and shall deliver such new Warrant Certificate to the person or persons entitled to receive the same. SECTION 1.06.The Global Warrant.(a)So long as the Global Warrant is registered in the name of the Depositary or its nominee, the Agent Members shall have no rights under this Agreement with respect to the Global Warrant held on their behalf by the Depositary or the Warrant Agent as its custodian, and the Depositary may be treated by the Company, the Warrant Agent and any agent of the Company or the Warrant Agent as the absolute owner of such Global Warrant for all purposes.Accordingly, any such owner’s beneficial interest in the Global Warrant will be shown only on, and the transfer of such interest shall be effected only through, records maintained by the Depositary or its nominee or its Agent Members, and neither the Company nor the Warrant Agent shall have any responsibility with respect to such records maintained by the Depositary or its nominee or its Agent Members.Notwithstanding the foregoing, nothing herein shall (i)prevent the Company, the Warrant Agent or any agent of the Company or the Warrant Agent from giving effect to any written certification, proxy or other authorization furnished by the Depositary or (ii)impair, as between the Depositary and its Agent Members, the operation of customary practices governing the exercise of the rights of a Warrantholder. 10 (b)Any holder of the Global Warrant shall, by acceptance of such Global Warrant, agree that transfers of beneficial interests in such Global Warrant may be effected only through a book-entry system maintained by the holder of such Global Warrant (or its agent), and that ownership of a beneficial interest in the Warrants represented thereby shall be required to be reflected in book-entry form. (c)Transfers of the Global Warrant shall be limited to transfers in whole, and not in part, to the Company, the Depositary, their successors, and their respective nominees.Interests of beneficial owners in the Global Warrant shall be transferred in accordance with the rules and procedures of the Depositary. (d)The Global Warrant shall be exchanged for Certificated Warrants in the event that (i)the Depositary (x)has notified the Company that it is unwilling or unable to continue as, or ceases to be, a clearing agency registered under Section 17A of the Exchange Act and (y)a successor to the Depositary registered as a clearing agency under Section 17A of the Exchange Act is not able to be appointed by the Company within 90 days, (ii)the Depositary is at any time unwilling or unable to continue as Depositary and a successor to the Depositary is not able to be appointed by the Company within 90 days, or (iii) the Company in its sole discretion determines that the Global Warrants (in whole but not in part) should be exchanged for Certificated Warrants and delivers a written notice to such effect to the Warrant Agent.In any such event, the Global Warrant shall be surrendered to the Warrant Agent for cancellation, and the Company shall execute, and the Warrant Agent shall countersign and deliver, to each beneficial owner identified by the Depositary, in exchange for such beneficial owner’s beneficial interest in the Global Warrant, Certificated Warrants representing, in the aggregate, the number of Warrants theretofore represented by the Global Warrant with respect to such beneficial owner’s respective beneficial interest.Any Certificated Warrant delivered in exchange for an interest in the Global Warrant pursuant to this Section 1.06(d) shall, except as otherwise provided in Section 1.07(c) hereof, bear the Warrant Private Placement Legend, but shall not bear the Global Warrant Legend.Interests in the Global Warrant may not be exchanged for Certificated Warrants other than as provided in this Section 1.06(d). (e)Certificated Warrants may be transferred or exchanged for a beneficial interest in the Global Warrant only upon receipt by the Warrant Agent of a Certificated Warrant, duly endorsed or accompanied by appropriate instruments of transfer, in form satisfactory to the Warrant Agent, together with (i)the Warrant Transfer Certifications; and (ii)written instructions directing the Warrant Agent to make, or to direct the Depositary to make, an endorsement on the Global Warrant to reflect an increase in the aggregate amount of the Warrants represented by the Global Warrant.Upon such transfer or exchange, the Warrant Agent shall cancel such Certificated Warrant and cause, or direct the Depositary to cause, in accordance with the standing instructions and procedures existing between the Depositary and the Warrant Agent, the number of Warrants represented by the Global Warrant to be increased accordingly. (f)The holder of the Global Warrant may grant proxies and otherwise authorize any person, including Agent Members and persons that may hold interests through Agent Members, to take any action which a Warrantholder is entitled to take under this Agreement or the Warrant. SECTION 1.07.Special Transfer Provisions. (a)Limitations on Transfer.By its acceptance of any Warrant represented by a Warrant Certificate bearing the Warrant Private Placement Legend, each holder of, and beneficial owner of an interest in, such a Warrant acknowledges the restrictions on transfer of such a Warrant set forth in the Warrant Private Placement Legend and agrees that it will transfer such a Warrant only in accordance with the Warrant Private Placement Legend. 11 (b)Transfer of Restricted Warrants.In connection with any transfer of a Warrant represented by a Warrant Certificate bearing the Warrant Private Placement Legend, each Warrantholder agrees to deliver to the Company (i) if such Warrant is being transferred to a qualified institutional buyer (as defined in Rule144A) in accordance with Rule144A, pursuant to an exemption from registration in accordance with Rule144, or outside the United States in an offshore transaction to a person other than a U.S. Person (as such term is defined in RegulationS) (a “non-U.S. Person”) in compliance with RegulationS, a certification to that effect from the transferee or transferor (in substantially the form of ExhibitC hereto); or (ii) if such Warrant is being transferred in reliance on another exemption from the registration requirements of the Securities Act, a certification to that effect (in substantially the form of ExhibitC hereto) and an opinion of counsel reasonably acceptable to the Company to the effect that such transfer is in compliance with the Securities Act; provided that the Warrant Agent shall not be required to determine (but may rely on a determination made by the Company with respect to) the sufficiency of any such certificates or opinions (collectively, “Warrant Transfer Certifications”). (c)Warrant Private Placement Legend.Upon the registration of transfer or exchange of or substitution for a Warrant represented by a Warrant Certificate not bearing the Warrant Private Placement Legend, the Warrant Agent shall deliver a Warrant Certificate or Warrant Certificates that do not bear the Warrant Private Placement Legend.Upon the registration of transfer or exchange of or substitution for a Warrant represented by a Warrant Certificate bearing the Warrant Private Placement Legend, the Warrant Agent shall deliver a Warrant Certificate or Warrant Certificates bearing the Warrant Private Placement Legend, unless such legend may be removed from such Warrant Certificate pursuant to the provisions of this Section 1.07(c).Upon provision of Warrant Transfer Certifications, the Warrant Agent, at the direction of the Company, shall countersign and deliver in exchange or substitution for the Warrant Certificate representing Warrants to be transferred or exchanged or substituted for, a Warrant Certificate or Warrant Certificates (representing, in the aggregate, the same number of Warrants).Such Warrant Certificates shall be delivered without such legend if and to the extent such Warrants to be transferred or exchanged or substituted for are no longer “restricted securities” within the meaning of Rule144.If the Warrant Private Placement Legend has been removed from a Warrant Certificate, as provided above, no other Warrant Certificate issued in exchange for all or any part of such Warrant Certificate shall bear such legend, unless the Company has reasonable cause to believe that the Warrants represented by such other Warrant Certificate represent “restricted securities” within the meaning of Rule144 and instructs the Warrant Agent in writing to cause a legend to appear thereon. (d)Documents.The Company shall deliver to the Warrant Agent, and the Warrant Agent shall retain for two years, copies of all documents received pursuant to this Section1.07 to the extent such documents were delivered to the Company instead of the Warrant Agent as required hereunder.The Company shall have the right to inspect and make copies of all such documents at any reasonable time upon the giving of reasonable written notice to the Warrant Agent. 12 (e)Company Covenant.The Company will not at any time after the date hereof offer, sell or otherwise dispose of (or enter into any transaction which is designed to, or which the Company reasonably expects to, result in the disposition (whether by actual disposition or effective economic disposition due to cash settlement or otherwise) by the Company or any affiliate (as such term is defined in Rule 144(a)(1) under the Securities Act, an “Affiliate”) of the Company), directly or indirectly, or announce the offering of, any Warrants which are the subject of this Agreement.Until the one year anniversary of the Closing Date, the Company will not, and will not permit any of its Affiliates to, resell any of the Warrants or Ordinary Shares issuable upon exercise thereof that may have been acquired by any of them, except for sales of the Warrants or such Ordinary Shares purchased by the Company or any of its affiliates and resold in a transaction registered under the Securities Act. (f)Transfers in Reliance on Other Exemptions.If a holder of a Certificated Warrant wishes to transfer such Warrant in reliance on an exemption from the registration requirements of the Securities Act (other than Rule144A, Rule144 or RegulationS), such Warrantholder may, subject to the restrictions on transfer set forth herein and in such Certificated Warrant, and subject to compliance with the provisions of Section1.07(b)(ii) hereof, cause the exchange of such Certificated Warrant for one or more Certificated Warrants of any Authorized Denomination or Authorized Denominations and of the same aggregate amount.Upon receipt by the Warrant Agent of (A)such Certificated Warrant, duly endorsed as provided herein, (B)instructions from such Warrantholder directing the Warrant Agent to authenticate and deliver one or more Certificated Warrants of the same Authorized Denomination as the Certificated Warrants to be exchanged, such instructions to contain the name or names of the designated transferee or transferees, the Authorized Denomination or Authorized Denominations of the Certificated Warrants to be so issued and appropriate delivery instructions and (C)instructions from the Company to the effect that it deems sufficient the Warrant Transfer Certifications received pursuant to Section1.07(b)(ii) hereof, then the Warrant Agent shall cancel or cause to be cancelled such Certificated Warrant and concurrently therewith the Company shall execute, and the Warrant Agent shall authenticate and deliver, one or more Certificated Warrants of the same Authorized Denomination, in accordance with the instructions referred to above. SECTION 1.08.Surrender of Warrant Certificates.Any Warrant Certificate surrendered for registration of transfer, exchange, substitution or exercise of the Warrants represented thereby shall, if surrendered to the Company, be delivered to the Warrant Agent, and all Warrant Certificates surrendered or so delivered to the Warrant Agent shall be promptly cancelled by the Warrant Agent and shall not be reissued by the Company and, except as provided in this ArticleI in case of an exchange, transfer or substitution, ArticleII hereof in case of the exercise of less than all the Warrants represented thereby or Section5.02 hereof in case of mutilation, no Warrant Certificate shall be issued hereunder in lieu thereof.The Warrant Agent shall deliver to the Company from time to time or otherwise dispose of such cancelled Warrant Certificates as the Company may direct. SECTION 1.09.Rule144A Information.Prior to the effectiveness under the Securities Act of a registration statement relating to the offer and sale of the Warrants by the Warrantholders,Warrantholders (or holders of interests therein) and prospective purchasers designated by such Warrantholders (or such holders of interests therein) shall have the right to obtain from the Company upon request by such Warrantholders (or such holders of interests) or prospective purchasers, during any period in which the Company is not subject to Section13 or 15(d) of the Exchange Act, the information required by paragraph(d)(4)(i) of Rule144A in connection with any transfer or proposed transfer of such Warrants or interests therein. 13 ARTICLE II WARRANT PRICE, EXPIRATION DATE, ACCELERATION, REPURCHASE AND EXERCISE OF WARRANTS SECTION 2.01.Exercise Price.The holder may, at its option from time to time, elect to exercise a Warrant and upon exercise shall receive such number of Ordinary Shares (the “Net Issue Number”), which number shall not be less than zero, computed using the following formula: X
